 



Exhibit 10.1

MASTERCARD INTERNATIONAL INCORPORATED

EXECUTIVE INCENTIVE PLAN
Plan Document

As Amended and Restated Effective January 1, 2003



1.   Purpose       The Executive Incentive Plan (the “Plan”) is designed to
support the strategic commitment to attract, retain and motivate senior
executives of MasterCard International Incorporated (the “Company”) and
Affiliated Employers by providing a long-term incentive opportunity that is
based on the Company’s and/or Affiliated Employer’s achievement of its
quantitative and qualitative long-term performance goals.   2.   Definitions    
  For purposes of this Plan, the following terms shall have the meanings set
forth below:       “Affiliated Employer” shall mean (i) any corporation which is
a member of a controlled group of corporations (as defined in Section 414(b) of
the Code), which includes the Company, (ii) any trade or business (whether or
not incorporated), which is under common control (as defined in Section 414(c)
of the Code) with the Company, (iii) any organization (whether or not
incorporated) which is a member of an affiliated services group (as defined in
Section 414(m) of the Code) which includes the Company, and (iv) any other
entity required to be aggregated with the Company pursuant to regulations under
Section 414(o) of the Code.       “Board” shall mean the Global Board of
Directors.       “Cause” shall mean (i) the willful failure by the Participant
to substantially perform his duties as an employee of the Employer (other than
due to physical or mental illness) after reasonable notice to the Participant of
such failure, (ii) the Participant’s engaging in serious misconduct that is
injurious to the Company or an Affiliated Employer including, but not limited
to, damage to its reputation or standing in its industry, (iii) the
Participant’s having been convicted of, or entered a plea of nolo contendere to
a crime that constitutes a felony or (iv) the material breach by the Participant
of any written covenant or agreement with the Company or an Affiliated Employer
not to disclose any information pertaining to the Company and/or its Affiliated
Employers.       “Change in Control” means:

 



--------------------------------------------------------------------------------



 





    (i)     if (a) at any time three stockholders have become entitled to cast
at least 45 percent of the votes eligible to be cast by all the stockholders of
MasterCard Incorporated on any issue, (b) at any time, a plan or agreement is
approved by the stockholders of MasterCard Incorporated to sell, transfer,
assign, lease or exchange (in one transaction or in a series of transactions)
all or substantially all of the Company’s or MasterCard Incorporated’s assets,
(c) at any time, a plan is approved by the stockholders of MasterCard
Incorporated for the sale, liquidation or dissolution of the Company or
MasterCard Incorporated or (d) at any time MasterCard Incorporated shall cease
to be the sole class B member of the Company or otherwise cease to control
substantially all voting rights in the Company. The foregoing notwithstanding, a
reorganization in which the stockholders of MasterCard Incorporated continue to
have all of the ownership rights in the continuing entity shall not in and of
itself be deemed a “Change in Control” under (b), (c) and/or (d);      
(ii)     the approval by the stockholders of MasterCard Incorporated of any
consolidation or merger of MasterCard Incorporated in which MasterCard
Incorporated is not the continuing or surviving corporation or pursuant to which
shares of stock of MasterCard Incorporated would be converted into cash,
securities or other property, other than a merger in which the holders of the
stock immediately prior to the merger will have the same proportionate ownership
interest (i.e., still own 100% of total) of common stock of the surviving
corporation immediately after the merger;       (iii)     any “person” (as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than MasterCard Incorporated or a subsidiary or employee
benefit plan or trust maintained by MasterCard Incorporated any of its
subsidiaries, becoming (together with its “affiliates” and “associates”, as
defined in Rule 12b-2 under the Exchange Act) the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of more than
twenty-five percent (25%) of the stock of MasterCard Incorporated outstanding at
the time, without the prior approval of the board of directors of MasterCard
Incorporated; or       (iv)     a majority of the voting directors of MasterCard
Incorporated proposed on a slate for election by stockholders of MasterCard
Incorporated are rejected by a vote of such stockholders.       “Committee”
shall mean a committee of the Board designated by the Board to administer the
Plan. Unless the Board shall determine otherwise, the Committee shall be the
Compensation Committee.       “Determination Date” shall have the meaning set
forth in Section 5.       “Disability” shall mean total and permanent disability
in accordance with the Company’s or an Affiliated Employer’s long-term
disability plan.

 



--------------------------------------------------------------------------------



 





    “Employer” shall mean the Company or an Affiliated Employer that adopts the
Plan with the approval of the Board. Appendix A contains a list of each
Employer.       “Participant” shall mean an eligible employee to whom a
Performance Unit award has been granted.       “Performance Levels” shall mean,
with respect to the Performance Measures (on an aggregate basis), the following
degrees of achievement: Below Threshold, Minimum Threshold, Target and Superior.
      “Performance Measures” shall mean one or more performance goals
established by the Committee with respect to each award of Performance Units.  
    “Performance Period” shall mean, with respect to each award of Performance
Units, the three-year period beginning on the date such award is granted or such
other period as may be established by the Committee at the time of grant.      
“Performance Unit” shall mean a performance unit award granted under the Plan.  
    “Post-Performance Period” shall have the meaning set forth in Section 7(b).
      “Retirement” shall mean retirement pursuant to the terms of the MasterCard
Accumulation Plan.       “Twelve-Month Cycle” shall mean any twelve-month period
ending with an anniversary date of the date of a grant of a Performance Unit
award that occurs on or before the end of the Vesting Period with respect to
that award.       “Unit Value” shall be the value of a Performance Unit as
determined in accordance with Section 5.       “Vesting Period” shall mean, with
respect to each grant of Performance Units, the period, as set forth in the
certificate or written agreement provided to the Participant with respect to the
grant, beginning on the date of grant and ending with the date the award is
100 percent vested.   3.   Eligibility       Employees who are designated Senior
Vice President or higher are eligible for participation in any Performance
Period provided they have achieved the minimum performance evaluation rating
required for participation as determined by the Committee and have been
designated to the appropriate level by March 31 of the calendar year. In
addition, the Committee and/or the Chief Executive Officer may designate any
other employee as eligible to participate in the Plan.

 



--------------------------------------------------------------------------------



 





4.   Performance Unit Awards



  (a)   Subject to the provisions of this Plan, each Performance Unit award
shall be determined by the CEO of the Company with approval by the Committee and
evidenced by a certificate or written agreement provided to each Participant.
Subject to Sections 6 and 7 of the Plan, each Performance Unit grant shall
entitle a Participant to receive a cash payment equal to the Unit Value of such
Performance Unit. Unit Value shall be determined in accordance with Section 5.  
  (b)   The Committee shall specify the terms and conditions of each award of
Performance Units, including the applicable vesting schedule, Performance
Period, Performance Measures and Performance Levels. The Committee may condition
the grant of a new award on the surrender of an outstanding award. Any such new
award shall be subject to the terms and conditions specified by the Committee at
the time the new award is granted, in accordance with the provisions of the Plan
and without regard to the terms of the surrendered award.



5.   Unit Value



  (a)   Unless otherwise provided by the Committee at the time of grant, the
Unit Value of a Performance Unit shall be determined based upon the achievement
of Performance Levels as of the Determination Date as follows.

          Performance Level   Unit Value

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Below Threshold
  $ 0  
Threshold
  $ 50  
Target
  $ 100  
Superior
  $ 200  



      Determinations as to the achievement of Performance Levels shall be made
by the Committee in its sole discretion. The Committee will determine the Unit
Value based on interpolation in the event that performance between threshold and
target or target and superior is achieved.     (b)   The Committee shall
determine the Performance Level achieved for a Performance Period during the
60 day period following the Determination Date. Except as otherwise provided by
the Committee, the Determination Date shall be the last day of the Performance
Period to which a Performance Unit relates; provided that, if a Participant
terminates employment prior to the end of the Performance Period, the
Determination

 



--------------------------------------------------------------------------------



 





      Date with respect to any Performance Units relating to such Performance
Period (provided such Performance Units have not been forfeited pursuant to
Section 6 by reason of such termination) shall be deemed to be the last day of
employment and the Performance Level achieved with respect to any such
Performance Units shall be deemed to be Target.



6.   Vesting



  (a)   Each Performance Unit shall vest subject to such terms and conditions as
the Committee may, in its sole discretion, determine; provided that, unless
otherwise provided by the Committee at the time of award, Performance Units
which relate to a three-year Performance Period shall vest in annual increments
according to the following schedule if the Participant completes 1,000 hours of
service in each Twelve-Month Cycle and is employed by the Employer on the last
day of the respective Twelve-Month Cycle:

          Twelve-Month         Cycle Ending         on the Following        
Anniversary of   % of Performance the Date of Grant   Units Vested

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1st Anniversary
    26 2/3 %
2nd Anniversary
    26 2/3 %
3rd Anniversary
    26 2/3 %
4th Anniversary
    0 %
5th Anniversary
    20 %



  (b)   Except as otherwise determined by the Committee or as provided below,
unvested Performance Units relating to the Twelve-Month Cycle in which a
Participant terminates employment, and subsequent Twelve-Month Cycles during the
Vesting Period for the award, shall be forfeited upon termination of employment.
    (c)   Notwithstanding the foregoing, if a Participant ceases to be employed
during a Twelve-Month Cycle, but is rehired either during the same Twelve-Month
Cycle or during a subsequent Twelve-Month Cycle in the Vesting Period for the
same award of Performance Units, the Participant shall be eligible to vest in
the Performance Units under that award that relate to the Twelve-Month Cycle of
rehiring and subsequent Twelve-Month Cycles if the Participant otherwise meets
the terms and conditions specified in the award and completes 1,000 hours of
service in and is employed on the last day of the Twelve-Month Cycle; provided,
however, that, in order to vest in the Performance Units relating to the final
Twelve-Month Cycle in the Vesting Period, the Participant must be employed on

 



--------------------------------------------------------------------------------



 





      the first and last day of that final Twelve-Month Cycle and have completed
1,000 hours of service during that final Twelve-Month Cycle.     (d)  
Notwithstanding the foregoing, upon a Participant’s termination of employment
due to death or Disability, all of the Participant’s Performance Units shall
immediately vest and none shall be forfeited.     (e)   Notwithstanding the
foregoing, upon a Participant’s termination of employment due to Retirement, all
of the Participant’s Performance Units (with the exception of any Performance
Units granted with no vesting until the end of the Performance Period) shall
immediately vest and none shall be forfeited, as long as Participant has at
least six months of service in the Performance Period. The Committee shall
retain the discretion to allow in particular cases immediate vesting under this
Section 6(e) to a Participant holding Performance Units that have no vesting
until the end of the Performance Period.     (f)   Notwithstanding the
foregoing, upon a Participant’s termination of employment for Cause, all vested
but unpaid Performance Units held by the Participant shall be forfeited in full,
without any right to payment from the Company. The Committee in its sole
discretion shall determine whether a termination was for “Cause”.     (g)  
Notwithstanding the foregoing, upon a Participant’s voluntary termination other
than by reason of Disability, all vested but unpaid Performance Units held by a
Participant who violates the noncompetition provisions set forth in Section 7(c)
below, shall be forfeited in full.     (h)   In the event of a Change in
Control, as defined in Section 2 above, key executives defined in the MasterCard
Change of Control policy or who are parties to a “Change-in-Control” agreement
with the Company or an Affiliated Employer shall be eligible for 100% vesting in
all unvested awards.



7.   Payment



  (a)   Except as otherwise determined by the Committee at the time of grant of
a Performance Unit, or as otherwise elected by the Participant pursuant to
Section 7(d) below, within 60 days of the determination of the Unit Value in
accordance with Section 5, Participant shall receive a cash payment in respect
of each vested Performance Unit equal to such Unit Value for the completed
Performance Period.     (b)   Except as otherwise determined by the Committee at
the time of grant of a Performance Unit, or as otherwise elected by the
Participant pursuant to

 



--------------------------------------------------------------------------------



 





      Section 7(d) below, (i) if Participant remains employed such that he or
she vests in Performance Units for a Twelve-Month Cycle in the portion of the
Vesting Period that extends beyond the Performance Period (the “Post-Performance
Period”) or (ii) if a Participant terminates employment due to death or
Disability during the Post-Performance Period, the Participant shall receive,
within 60 days of the end of the Vesting Period, or termination, as the case may
be, an additional cash payment in respect of each Performance Unit which has not
yet been paid pursuant to paragraph (a) above equal to the Unit Value.     (c)  
In the event a Participant voluntarily terminates employment other than by
reason of Disability, no payment otherwise due under Section 7(a) or (b) above
shall be made before 120 days after such voluntary termination. In the event
that, during the 120 days following such voluntary termination, the Participant
directly or indirectly engages or invests in any business or activity that is
directly or indirectly in competition with any business or activity engaged in
by the Company or an Affiliated Employer, including, but not limited to, any
credit, charge, chip, or debit card business or processor, the Participant’s
Performance Units shall not be paid and, pursuant to Section 6(g) above, shall
be forfeited in full. For purposes of the preceding sentence, the Participant
shall be deemed to be engaged in any business which any person for whom he shall
perform services is engaged. Notwithstanding the foregoing, nothing herein shall
prohibit the Participant from having a beneficial ownership interest of less
than 3% of the outstanding amount of any class of securities of any enterprise
(but without otherwise participating in the activities of such enterprise) if
such securities are listed on a national securities exchange or quoted on an
inter-dealer quotation system. The Participant shall not be treated as engaged
or invested in any business in competition with that of the Company or an
Affiliated Employer if the Participant performs services or engages in business
or activities for a MasterCard member, provided that the MasterCard member is
not a party to a brand dedication agreement with VISA USA, VISA International,
American Express, JCB, Discover, Diners Club, Carte Blanche or any other
competitor of the Company or an Affiliated Employer, the term of which is two
years or more. In the event that, during the 120 days following such voluntary
termination, the Participant does not engage in or invest in any such
competitive business or activity, and certifies to that effect on forms provided
by the Company, the Participant’s Performance Units shall be paid.     (d)  
Payments of Performance Units under Sections 7(a) and 7(b) above are eligible
for deferral under the terms and conditions of the MasterCard International
Incorporated Deferral Plan, as amended from time to time. In the event a
Participant who has made a Deferred Performance Units Election under the
MasterCard International Incorporated Deferral Plan

 



--------------------------------------------------------------------------------



 





      voluntarily terminates employment, Sections 6(g) and 7(c) will apply to
those payments that, in the absence of the Deferred Performance Units Election,
would have been paid in the 120 days following termination.



8.   Term       The Plan shall be effective as of January 1999. Amendments to
the Plan generally shall be effective on their adoption. Section 6(g) and
Section 7(c), as added to the Plan effective July 9, 2001, shall apply to
Performance Units awarded beginning January 1, 2002. The amendments to the Plan
made effective as of December 12, 2001, shall apply to all Performance Units
awarded in 2001 as well as to Performance Units awarded thereafter.   9.  
Administration



  (a)   The Committee shall determine, in its sole discretion, any question
arising in connection with the interpretation or application of the provisions
of the Plan and its decisions or actions in respect thereof shall be conclusive
and binding upon any and all Participants and their beneficiaries, successors
and assigns, and all other persons. All resolutions or actions taken by the
Committee shall be by affirmative vote or action of a majority of the members of
the Committee.     (b)   The Committee may delegate to one or more officers or
managers of the Company, or to a committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to take any actions the Committee has the authority to take under the
Plan.     (c)   Members of the Committee or its delegates shall be fully
protected in relying in good faith upon the advice of counsel and shall incur no
liability with respect to the Plan except for their own gross negligence or
willful misconduct in the performance of their duties. The Company shall defend,
indemnify and hold harmless each member of the Committee or its delegates
against any and all claims, liabilities and costs (including attorney fees)
arising in connection with their administration of the Plan except for such
member’s own gross negligence or willful misconduct.



10.   General Provisions



  (a)   Nothing in this Plan or in any instrument executed pursuant hereto shall
confer upon any person any right to continue in the employment or other service
of the Company or an Affiliated Employer, or shall affect the right of the
Company or an Affiliated Employer to terminate the employment or other service
of any person at any time with or without cause.

 



--------------------------------------------------------------------------------



 





  (b)   The grant of Performance Units shall not confer upon a Participant any
of the rights of a stockholder of the Company or an Affiliated Employer, and no
shares of stock shall be issued pursuant to Performance Units. The rights of a
Participant under the Plan shall be no greater than the rights of a general
unsecured creditor of the Company or Affiliated Employer.     (c)   In the event
a Participant is employed or resides in a country with laws that prescribe
certain requirements for long-term incentives to qualify for advantageous tax
treatment, the Committee may at its discretion modify the terms of an award to
be made under the Plan and procure assumption of any of the Company’s
obligations hereunder by an affiliate company, in a manner consistent or
inconsistent with the terms of the Plan, for the purpose of qualifying the award
under such laws of such country; provided, however, that to the extent possible,
the overall terms and conditions of such an award should not be made more
favorable to the recipient than would be permitted if the award had been granted
under this Plan as herein set forth.     (d)   Participants shall be solely
responsible for the payment of any taxes due in connection with the Plan;
provided, however, that the Company shall make such provisions as it may deem
appropriate for the withholding of any taxes which the Company determines it or
an Affiliated Employer is required to withhold in connection with any award
under the Plan.     (e)   By accepting any benefits under the Plan, each
Participant, and each person claiming under or through him, shall be
conclusively deemed to have indicated his acceptance and ratification of, and
consent to, all provisions of the Plan and any action or decision under the Plan
by the Company, an Affiliated Employer, their agents and employees, and the
Committee.     (f)   The validity, construction, interpretation and
administration of the Plan and any awards under the Plan and of any
determinations or decisions made thereunder, and the rights of all persons
having or claiming to have any interest herein or thereunder, shall be governed
by, and determined exclusively in accordance with, the laws of New York
(determined without regard to its conflict of laws provisions).     (g)   This
Plan shall be binding upon and inure to the benefit of the Company, its
affiliated companies and their successors or assigns, and all Participants and
their beneficiaries, successors, and assigns and all other persons claiming
under or through any of them.     (h)   The value of Performance Unit awards
shall not be treated as

 



--------------------------------------------------------------------------------



 





      compensation and/or salary for purposes of calculating a Participant’s
benefits under any of the Company’s or an Affiliated Employer’s other benefit
plans, policies or programs.     (i)   The use of the masculine gender shall
also include within its meaning the feminine. The use of the singular shall
include within its meaning the plural and vice versa.



11.   Amendment and Termination       This Plan may be amended or terminated by
the Board at any time, for any reason and in any respect; provided, however,
that no such amendment or termination of this Plan shall affect adversely any
award of Performance Units theretofore granted without the written consent of
the holder thereof. Notwithstanding the foregoing:



  (a)   The methodology for determining Performance Units and Unit Value may be
changed, on a prospective basis, at any time.     (b)   Upon termination of the
Plan, the Board may provide for the immediate termination of all outstanding
Performance Units in exchange for a cash payment equal to the then value of the
Performance Units that are outstanding and vested (pursuant to Section 6) at the
time of termination.

 



--------------------------------------------------------------------------------



 



APPENDIX A

EMPLOYERS

MasterCard International Incorporated

MasterCard International, LLC

 